Citation Nr: 1443456	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-08 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye disability, status post cornea surgery.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1965 to September 1968, to include a tour of duty in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the Board remanded the appeal to afford the Veteran a videoconference hearing before a Veterans Law Judge.  Such was conducted in September 2013.  A transcript of the hearing has been associated with the record.

At the hearing, the Veteran's representative noted that the Veteran had served at Camp Lejeune and was exposed to contaminated drinking water.  However, neither the Veteran nor his representative directly relate any of the claimed conditions to service.  They merely claim exposure to contaminated water by way of presence at Camp Lejeune.  No action is necessary with regard to this allegation at this time, as no disability is claimed.  See VBA Fast Letter No. 11-03 (Jan. 11, 2011; revised October 28, 2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for sleep apnea and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Refractive error is not a service-connectable disability for VA purposes.

2.  Keratoconus or other corneal impairment did not have their onset in service or for many years after, and are not shown to be related to military service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability, status post cornea surgery, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination of the eyes was conducted in April 2009, but this focused on the presence of any diabetes-related vision impairment.  No examination and medical opinion have been sought with regard to the corneal disability, as there is no competent evidence indicating even slightly that the condition is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's stated allegations relate to a different disability, refractive error, or are beyond his ken as a layperson, even for mere speculation.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)

At the Veteran's September  hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The eye disability at issue here is not a listed chronic disease.

Similarly, Veterans who have been exposed to herbicides in service may be presumptively service connected for specific listed conditions.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The veteran served in Vietnam during the applicable period, and hence is presumed exposed.  However, the diagnosed eye disability discussed here is not a listed herbicide-related disability.

Accordingly, presumptive service connection will not be further discussed.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he began to have decreased visual acuity in service and that his current eye problems were incurred or otherwise attributable to service.  A review of the service records showed that the Veteran entered with bilateral 20/70 defective vision.  Physical examination of the eyes and ophthalmoscopic examination were normal at entrance.  See September 1965 Report of Medical Examination.  May and September 1967 service records reflect prescription of eyeglasses and defective vision correctable to 20/20.  Vision in the right eye was 20/100 and vision in the left eye was 20/25 at discharge, but clinical examination of the eye/ophthalmologic was again normal.  See  September 1968 Report of Medical Examination.  

The Veteran filed his claim for service connection of a disability of the right eye cornea in October 2008.  In his formal claim, he related that the disability had begun in August 2002.  In furtherance of assisting the Veteran to substantiate the claim, VA obtained numerous records regarding the Veteran's eyes.  They document a history of consultation regarding the cornea beginning in 1990, with subsequent diagnoses of corneal abrasion and kerataconus.  They show that in August 2002 the Veteran underwent a corneal transplant for the condition.  They also show presbyopia. 

In April 2009, the Veteran was afforded a VA examination for purposes of determining whether he had diabetic retinopathy related to diabetes mellitus, for which service connection has been granted on presumed exposure to herbicides in Vietnam.  The examination report documents a history of kerataconus for over 20 years, with a corneal transplant in 2002.  Examination resulted in an assessment of diabetes without retinopathy.  Other VA records document a treatment of private ophthalmological treatment.

The Veteran explained at his hearing that he was also claiming that he had a disability of the right eye related to his service-connected diabetes mellitus.  The Veteran also testified that he entered service with prescription glasses and his representative noted that his visual acuity had apparently worsened during service.  He urged the claim be granted by means of aggravation on this basis.  The Veteran testified that during a period of service he was assigned to perform duties as a dispatcher, which required him keeping logs and other records in dim light.  He felt that this strain contributed to his worsening visual acuity, and resulted in his present eye disorder.  

Initially, the Board points out that service connection for refractive error, although shown to have increased in severity in service, is not available.  Refractive error, such as presbyopia, is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Accordingly, service connection for any refractive error, including presbyopia, is not warranted.

Service connection is not otherwise established.  The Veteran's service treatment records document no complaints or treatment regarding the eyes, other than the aforementioned refractive error.  Examination of the eyes was clinically normal at entrance and separation.  It is not until over 20 years following discharge that there appears any clinical documentation regarding eye treatment.  Even assuming the report of doctors that keratoconus had begun in approximately 1980, there is still a period of more than a decade following service in which the eye was apparently normal.  No chronic eye condition is shown or complained of in service, or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
No competent medical evidence indicates any association between the Veteran's right eye disability and service.  The Veteran's lay observations of worsening vision are certainly competent; however, his assertions linking kerataconus and subsequent corneal transplant to service, including herbicides, are beyond the purview of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The April 2009 VA examiner specifically found no eye condition related to diabetes./  Absent any competent evidence showing the incurrence of the claimed eye disability in service, or otherwise attributing it thereto, the claim cannot be substantiated.  Thus, it must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a right eye disability, status post cornea surgery, is denied.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea as secondary to service-connected type II diabetes mellitus.  In November 2010, VA obtained an opinion on the issue as a private medical opinion had indicated that the two conditions may be related.  The examination resulted in a negative etiological opinion, with the examiner noting that there was "nothing in the medical literature" to support any such relationship.  Following that opinion, the Veteran submitted another medical opinion relating the two conditions, as well as a WebMD article relating to an association between sleep apnea and diabetes.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As the examiner did not have the benefit of the opinion and article, the examination report should be returned.  38 C.F.R. § 4.2.

The Veteran also claims that he has a skin cancer attributable to service.  He related an incident in service where he suffered severe sunburn and heat stroke.  While no instances of sunburn or heat stroke are noted in service treatment records, the Veteran is competent to report such, as he can relate what he experiences through his five senses or is reported to him by medical professionals.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, it is improper to weigh the evidence prior to determining if examination is warranted; the sole determination made as this stage relates to competence.  

Therefore, for purposes of development, the occurrence of a sunburn in service must be presumed, and hence there is some indication of a potential nexus between service and currently disability.  Remand for examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2010 VA sleep apnea examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  After a review of the claims file, the author of the examiner must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea, is due to or caused by service-connected type II diabetes mellitus.  

b)  Is it at least as likely as not (a probability of 50 percent or greater) that sleep apnea, is aggravated beyond the natural progress by the service-connected type II diabetes mellitus.  

A full and complete rationale for all opinions expressed is required.  The examiner must address the articles relating to a potential link between diabetes and sleep apnea submitted by the Veteran.

2.  Schedule the Veteran for a VA dermatology examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed skin cancer, to include as due to exposure to herbicides.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to any electronic records, relevant records must be printed and provided for review.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed skin cancer is caused or aggravated by military service, to include herbicide exposure or exposure to the sun in service.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


